                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 IN RE:
                                              CASE NO. 20-41570
 RONALD WAYNE PETTIT                          Chapter 7
     Debtor.


                        SECOND AMENDED
MOTION TO RECONSIDER OR MODIFY AGREED ORDER MODIFYING ORDER ON
           TRUSTEE’S AMENDED OBJECTION TO EXEMPTONS


       The Motion of Ronald Wayne Pettit, the debtor, to Reconsider or Modify the

Agreed Order Modifying Order on Trustee’s Amended Objection to Exemptions would

respectfully show:

       1.     That at the time of the agreement to the Agreed Order, and even as of this

date, the debtor does not believe that he has an ownership interest in the property at

which he lives, to-wit: 2740 Cromwell, The Colony, Denton County, Texas. Indeed, the

Denton County Tax Records as shown on Exhibit “A” attached hereto and incorporated

herein, show that the owner is Andrea Windich and that she owns 100%. Andrea

Windich is the debtor’s wife.

       2.     It was not until about January 27, 2021, that the chapter 7 trustee sent

debtor’s counsel a copy of a deed showing the debtor as an owner of the property along

with Andrea Windich, that it was learned that this may be incorrect.

       3.     A search of the deed records of Denton County still does not index a deed

in the name of the debtor, although it does index a deed of trust. Requiring a husband
on a deed of trust to a wife’s separate homestead is not unusual and normally required

in the State of Texas.

       4.     The debtor requests that the Agreed Order be amended to allow the

debtor to claim his homestead interest, if any, in the property located at 2740 Cromwell,

The Colony, Denton County, Texas.

       5.     Federal Rule 60(b) consideration. The debtor’s original Motion to

Reconsider was file on January 28, 2021, fifteen (15) days after the entry of the Order

from which it seeks relief. Debtor would shown that he did not know that he was on the

deed to the subject property until January 27, 2021 when the Trustee delivered a copy

of the deed to his attorney. A search of the deed index of Denton County does not

show a deed in the name of the debtor. The original Motion to Reconsider was filed the

next day after first learning of this. Accordingly, the Motion should be allowed under

Federal Rule 60(b).

       WHEREFORE, PREMISES CONSIDERED, the debtor prays that the Agreed

Order be set aside or amended to allow him to claim his homestead interest, if any, in

the property located at 2740 Cromwell, The Colony, Denton County, Texas and for

general relief.
                                               Respectfully Submitted,

                                               LUSKY & ASSOCIATES, PC

                                               /s/ Herman A. Lusky
                                               Herman A. Lusky 12702000
                                               5473 Blair Rd.
                                               Dallas, TX 75231
                                               Voice: 972-386-3900
                                               Fax: 800-208-6389
                                               Email: mail@lusky.com




                             CERTIFICATE OF SERVICE

      I certify that on March 4, 2021, a true and correct copy of above and foregoing
was served upon the Chapter 7 Trustee, the United States Trustee, all parties
requesting notice by ECF Notification System.


                                               /s/ Herman A. Lusky
